DETAILED ACTION

1. This communication is in response to the application filed on 07/27/2020.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:    
        Claims 1-24 are pending.
 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Varda et al. (hereinafter “Varda”)  (US 10,331462 B1) in view of Goel et al. (hereinafter “Goel”) (US 2019/0182349 A1).
 
Regarding claim 1, Varda discloses a method, comprising:

     receiving, at a first one of a plurality of compute servers of a distributed cloud computing network  , an indication of a hostname in a message from a client device ( receiving at a computer server of a multicomputer servers an SMS message that invokes a “example.com” where the message is from a user device  ( Varda, column 7, lines 48-56 ); invoking a “example.com” where the message is from a user device  is disclosed  in  column 8, lines 44-51);  


     determining that a first one of a plurality of on-demand code pieces is configured to execute on the first compute server responsive to receiving an HTTP request for the hostname (matching pattern to apply to apply to a first code of piece with an identifier that a first piece  code that is executed in response to a HTTP request for “example.com” which is hostname (by performing the matching of the first code piece a determination that the first code piece is a first  on-demand code piece is being done)   ( Varda, column 9, lines 32-40 )), wherein the first on-demand code piece is not loaded for execution on the first compute server at a time of receiving the indication of the hostname received message (a first on -demand  piece of code is not loaded into memory until a request triggered executing of the first on -demand piece of code  a request that is made as the “example.com” that is a hostname ( Varda, column 9, lines 32-40 ) ; an invocation function of a SMS message having “example.com”  being disclosed in column 8, lines 39-51);   
     responsive to the determining and prior to receiving the HTTP request for the hostname ( a particular worker script is loaded and executed on demand (when on only if it is needed) ( Varda, column 6, lines 15-18 )), preloading the first on-demand code piece for execution on the first compute server (  ( Varda, column , lines ));  
       receiving, at the first compute server, an HTTP request from the client device for the hostname that triggers execution of the preloaded first on-demand code piece (  an HTTP request received from a client device is triggering the execution of the loaded piece of code in a server ( Varda, column 9, lines  32-40)); 
       executing the preloaded first on-demand code piece (the first piece of code that is already in memory being executed ( the first piece of code already in memory is equated to the first of piece of code being preloaded  ( Varda, column 9, lines 36-40 )); 
       generating a response to the HTTP request based at least in part on the executed preloaded first on-demand code piece ( generate a HTTP response to a HTTP  request depending on  the execution of the first piece of code where the first piece of code is loaded and executed on demand  ( Varda, column 10 , lines 29- 39; column 9, lines 32-33) where the first piece of code being loaded and executed on demand is disclosed in column 9, lines 32-33); and transmitting the generated response to the client device (transmitting the generated response to the request to a client device ( Varda, column 10, lines  40-41)).     

         Varda discloses invoking a “example.com” where the message is from a user device   (column 8, lines 44-51), Varda does not disclose the message was having indication of a hostname in a Transport Layer Security (TLS) handshake message from a client device.  

      Goel discloses receiving an indication of a hostname in a Transport Layer Security (TLS) handshake message from a client device   ( receiving from a client a message in a TSL handshake, the message including a hostname in a server name indication (SNI) extension field (Goel, claim 6)).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Goel’s teachings with Varda’s teachings. One skilled in the art would be motivated to combine them in order to receive a message safely by using a TLS handshake message that provides a secure way for a client device to send a request to access an application in a server in the internet.
 
Regarding claim 2, Varda  and Goel disclose the method of claim 1.

          Varda does not disclose wherein the indication of the hostname is received through a Server Name Indication (SNI) extension or an Encrypted Server Name Indication (ESNI) extension of a TLS client hello message.  

           Goel discloses wherein the indication of the hostname is received through a Server Name Indication (SNI) extension or an Encrypted Server Name Indication (ESNI) extension of a TLS client hello message ( receiving from a client a message in a TSL handshake, the message including a hostname in a server name indication (SNI) extension field (Goel, claim 6)). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Goel’s teachings with Varda’s teachings. One 
 
Regarding claim 3, Varda  and Goel disclose the method of claim 1,  in addition, Varda discloses further comprising: wherein the executing the preloaded first on-demand code piece is done by a single process at the first one of the plurality of compute servers (a single process of the first computer server executes a first code piece in a first execution environment where the first on-demand code is disclosed being loaded first then executed  (Varda, column 9, lines 8-10); the first on-demand code is disclosed being loaded then executed in column 9, lines 32-33); and wherein preloading the first on-demand code piece for execution on the first compute server includes creating a first one of a plurality of isolated execution environments  (multiple execution environments being triggered  when a first code piece in a first  isolated execution environment ( where a code is triggered in an execution environment the isolation execution environment is also created) (Varda, column 9, lines 16-24)) and loading the first on-demand code piece in memory of the first compute server (a first code piece  being in a memory on the  first computer server (Varda, column 9, lines 24-31)), and wherein each of the other plurality of on-demand code pieces are run in the other plurality of isolated execution environments respectively and executed by the single process (each of  execution environments being  run separately and the running is done by a  first code piece in an isolate of a JavaScript engine (Varda, column 9, lines 21-24)).   

Regarding claim 4, Varda  and Goel disclose the method of claim 1, in addition, Varda discloses wherein executing the first on-demand code piece causes a sub request to be generated and transmitted to an origin server of the hostname (the first code causes a sub request to be generated and transmit to sub request to the origin server to process (Varda, column 10, lines 4-12)).   

Regarding claim 5, Varda  and Goel disclose the method of claim 1, in addition, Varda discloses wherein generating the response is performed without transmitting a request to an origin server of the hostname  (deploy fast fixes to a website without the update code on the originate server (Varda, column 9, lines  67;  column 10, line 1)).   


Regarding claim 6, Varda  and Goel disclose the method of claim 1, in addition, Varda discloses wherein the first on-demand code piece is provided by an owner or operator of the hostname (the first code piece provided by an operator of an “example.com”(Varda, column 8, lines  32-36); column 8, lines 48-50).  

Regarding claim 7, Varda  and Goel disclose the method of claim 1, in addition, Varda discloses further comprising: wherein executing the first on-demand code piece causes a sub request to be generated that triggers execution of a second one of the plurality of on-demand code pieces  ( the writing script make further requests  (sub requests) for different scripts for different zones (Varda, column 7, lines  23-33)); executing, at the first compute server, the second one of the plurality of on-demand code pieces (sub requests  using worker scripts (on-demand code piece) that is executed at the origin server (the origin server is equated to the first server)   (Varda, column 7, lines  23-33)); and wherein the response to the HTTP request is further generated at least in part on the executed second one of the plurality of on-demand code pieces  ( the response to a request triggered a the execution of a worker script ( the worker script is equated to on demand-code piece)   (Varda, column 7, lines  37-41)).  

Regarding claim 8, Varda  and Goel disclose the method of claim 1, in addition, Varda discloses wherein each of the plurality of compute servers are any casted to a same IP address ( multiple computer servers being any casted  (Varda, column 10, lines  54-61)), and wherein the first one of the plurality of compute servers receives the HTTP request because it is closest one of the plurality of compute servers to the client device as determined by an anycast implementation (the closest server of the multiple computer server being determined by an anycast implementation   (Varda, column 10, lines  58-65)).  

Regarding claim 9. Varda disclosed  a non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, cause said processor to perform operations ( a memory that stored codes for execution by a processor  (Varda, column 13, lines  19-32)), in addition, claim 9 is substantially similar to claim 1, thus the same rationale applies. 


Regarding claim 10, claim 10 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 11, claim 11 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 4, thus the same rationale applies. 


Regarding claim 13, claim 13 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 14, claim 14 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 16, claim 16 is substantially similar to claim 8, thus the same rationale applies. 

Regarding claim 17 , Varda discloses a first compute server, comprising: a processor; and a non-transitory machine-readable storage medium that provides instructions that, when executed by the processor ( a memory that stored codes for execution by a processor  (Varda, claim 17 is substantially similar to claim 1, thus the same rationale applies. 


Regarding claim 18, claim 18 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 20, claim 20 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 21, claim 21 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 22, claim 22 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 23, claim 23 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 24, claim 24 is substantially similar to claim 8, thus the same rationale applies. 

Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455